Exhibit 10.28
CONSULTING AGREEMENT
This CONSULTING AGREEMENT (the “Agreement”) is hereby entered into by and
between Dr. J. Claude Bennett (“Consultant”) and BioCryst Pharmaceuticals, Inc.,
a Delaware Corporation, 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“BioCryst”), and shall be effective as of June 13, 2008 (the “Effective Date”).
W I T N E S S E T H:
In consideration of the services rendered by Consultant to BioCryst, the
compensation to be paid to Consultant by BioCryst, and the mutual promises and
agreements hereinafter set forth, the parties hereto agree as follows:

1.   Term. This Agreement will commence on the Effective Date, and continue in
effect for five (5) years, (the “Term”) unless terminated earlier pursuant to
Section 10 of this Agreement.   2.  
Services. Consultant agrees to render the requested services (“Services”) to
BioCryst for the term of this Agreement. The Services shall include, but are not
limited to, those set forth in Exhibit A hereto and the provision to BioCryst of
Consultant’s knowledge, experience, skill and judgment in the areas set forth on
Exhibit A. Consultant also agrees to submit to BioCryst, in a timely manner, any
and all Results of Consultant’s work under this Agreement. The term “Results”
means the work product resulting from Consultant’s performance of Services under
this Agreement and, includes, without limitation, all deliverables described in
Exhibit A and all “Developments” (as defined in Section 5 below) and all
documentation of work performed under this Agreement. Consultant agrees to keep
complete, accurate and authentic accounts, notes, data and records of all
Results and Developments made by Consultant in the course of this Agreement, and
in the manner and form requested by BioCryst. Consultant shall not utilize any
third party in the performance of the Services without the prior written consent
of BioCryst.
     
The Services rendered under this Agreement constitute services in accordance
with the terms of the BioCryst Stock Incentive Plan (“the Plan”) and therefore
Consultant’s stock options received while in the employment of BioCryst will
continue to vest during the term of this Agreement in accordance with the
provisions of the Plan. Without limiting the foregoing, the parties agree that
there has not been and will not be any lapse of “Services” rendered to BioCryst
with respect to the transition of Consultant from an Employee of BioCryst
immediately prior to the effectiveness of this Agreement to a consultant or
independent contractor pursuant to this Agreement, and the existing, outstanding
stock options heretofore granted to Dr. J. Claude Bennett shall remain in full
force and effect, notwithstanding the transition of Consultant from Employee
status to Consultant or independent contractor status. As a condition precedent
to this Agreement the Audit Committee of the Board of Directors of BioCryst
shall authorize and approve this Consulting Agreement. It is contemplated that
Consultant will tender his resignation as an officer and director of BioCryst,
effective June 13, 2008, upon the due approval by the Audit Committee of the
Board of Directors, and this Agreement shall become effective on June 13, 2008,
simultaneously with effectiveness of such resignations as officer and director.

 

 



--------------------------------------------------------------------------------



 



3.  
Payment and Expenses. During this term of Agreement, Consultant shall be paid a
fee of Three Thousand Dollars ($3,000) per month for the Services under this
Agreement and as described in Exhibit A, beginning as of the Effective Date of
this Agreement. In addition, BioCryst shall reimburse Consultant for actual and
reasonable out-of-pocket expenses that have been approved by BioCryst in
advance, and incurred in the performance of the Services. The foregoing fees and
expense reimbursements are Consultant’s sole compensation for rendering Services
to BioCryst. Consultant shall provide BioCryst with monthly invoices detailing
the fees and expense reimbursements that Consultant believes are due under this
Agreement, and shall itemize and provide receipts for all expenses. BioCryst
agrees to pay approved invoices within thirty (30) days of receipt. Consultant
will not be reimbursed for individual expenses exceeding $25.00 without a
corresponding receipt. Consultant may be eligible to receive options to purchase
stock of BioCryst at the sole discretion of the Compensation Committee. BioCryst
will provide Consultant with a desk at its Birmingham offices during the term of
this Agreement. During the term of this Agreement BioCryst will permit
Consultant to keep the existing cell phone and blackberry (and will provide for
replacement devices as appropriate) and will pay the normal monthly charges for
same; provided, however, in no event will BioCryst be obligated to pay more than
$250.00 per month with respect to such telephone and Blackberry in the
aggregate. Consultant shall be permitted to attend professional society
clinical/scientific meetings during the term of this Agreement and BioCryst
shall reimburse Consultant for the reasonable costs of attending such meetings;
provided, that BioCryst shall not be responsible for any amounts in excess of
$10,000.00 in any calendar year.
  4.   Proprietary Information.      
a. Definition of “Proprietary Information”. Consultant understands that BioCryst
possesses and will possess Proprietary Information that is important to its
business. In addition, BioCryst frequently receives information from third
parties that is confidential in nature, and which BioCryst is obligated to keep
confidential. For purposes of this Agreement, “Proprietary Information” is all
information, whether or not in writing or other tangible form, that was or will
be developed, created, or discovered by or on behalf of BioCryst, or which
became or will become known by, or was or is conveyed to BioCryst (including,
without limitation, “Results” as defined above), which has commercial value to
BioCryst or which BioCryst is obligated to keep confidential. “Proprietary
Information” includes, but is not limited to, business, financial, marketing and
customer information, product development plans, forecasts, inventions (whether
patentable or not) technology, know-how, processes, data, ideas, techniques,
inventions, trade secrets, chemical materials, biological materials, genetic
sequences, data, technical information, information about software programs and
subroutines, source and object code, databases, database criteria, processes,
designs, methodologies, internal documentation, works of authorship, the
salaries and terms of compensation of other individuals, client and supplier
lists, contacts at or knowledge of clients or prospective clients of BioCryst,
and other information concerning the actual or anticipated products or services,
business, research or development, or any information which is received in
confidence by or for BioCryst from any other person.

 

2



--------------------------------------------------------------------------------



 



   
b. Definition of “BioCryst Materials”. Consultant understands that BioCryst
possesses or will possess “BioCryst Materials” which are important to its
business. For purposes of this Agreement, “BioCryst Materials” are documents or
other media or tangible items that contain or embody Proprietary Information or
any other information concerning the business, operations or plans of BioCryst
or clients, whether such documents have been prepared by Consultant or by
others. “BioCryst Materials” include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes or printouts, sound and video recordings and other printed,
typewritten or handwritten documents, sample products, prototypes and models.
     
c. Ownership of Proprietary Information; Assignment. All Proprietary Information
and all title, patents, patent rights, copyrights, trade secret rights, sui
generis database rights and other intellectual or industrial property rights of
any sort anywhere in the world (collectively “Rights”) in connection therewith
shall be the sole property of BioCryst. Consultant hereby assigns to BioCryst
any Rights Consultant may have or acquire in such Proprietary Information. At
all times, both during the term of this Agreement and after its termination,
Consultant will keep in confidence and trust and will not use or disclose any
Proprietary Information or anything related to it without the prior written
consent of an officer of BioCryst. Consultant acknowledges that any disclosure
or unauthorized use of Proprietary Information will constitute a material breach
of this Agreement and cause substantial harm to BioCryst for which monetary
damages would not be a fully adequate remedy and, therefore, in the event of any
such breach, in addition to other available remedies, BioCryst shall have the
right to injunctive relief.
     
d. Ownership of BioCryst Materials. All BioCryst Materials shall be the sole
property of BioCryst. Consultant agrees that during the term of this Agreement,
Consultant will not remove any BioCryst Materials from the business premises of
BioCryst or deliver any BioCryst Materials to any person or entity outside
BioCryst, except as required to do in connection with performance of the
Services under this Agreement. Consultant further agrees that, immediately upon
BioCryst’s request and in any event upon completion of the Services or
termination of this Agreement, Consultant shall deliver within fifteen (15) days
to BioCryst all BioCryst Materials, any document or media which contains
Results, apparatus, equipment and other physical property or any reproduction of
such property, excepting only Consultant’s copy of this Agreement.

 

3



--------------------------------------------------------------------------------



 



5.   Developments.      
a. Disclosure of Developments to BioCryst. Consultant will promptly disclose in
writing to BioCryst, or to any persons designated by BioCryst from time to time,
all “Developments” (which term includes, without limitation, inventions, data,
chemical materials, biological materials, works of authorship, discoveries,
improvements, designs, source and software code, trade secrets, technology,
algorithms, computer programs, audio, video or other files or other content,
ideas, processes, techniques, know-how and data, whether or not patentable),
made, conceived, reduced to practice or developed by Consultant, either alone or
jointly with others, during the term of this Agreement in connection with the
Services or that relate to any proprietary information of BioCryst. Such
disclosures shall be received by BioCryst in confidence (to the extent that they
are not assigned under Section 5(b) below) and do not extend the assignment made
in Section 5(b) below.
     
b. Assignment of Developments. Consultant agrees that all Developments which
Consultant makes, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during the term of this Agreement in
connection with the Services or which relate to any Proprietary Information
shall be the sole property of BioCryst. Consultant agrees to assign and hereby
assigns to BioCryst all Rights to all Developments. BioCryst shall be the sole
owner of all Rights in connection such Developments.
     
c. License. If any Rights or Developments assigned hereunder or any Results are
based on, or incorporate, or are improvements or derivatives of, or cannot be
reasonably made, used, reproduced and distributed without using or violating
technology or Rights owned or licensed by Consultant and not assigned hereunder,
Consultant hereby grants BioCryst a perpetual, worldwide, royalty- free,
non-exclusive, sublicensable right and license to exploit and exercise all such
technology and Rights in support of BioCryst’s exercise or exploitation of any
Results or assigned Rights or Developments (including any modifications,
improvements and derivatives thereof).
  6.  
Right to Inspect. At all times before or after completion of the Services,
Consultant agrees to permit authorized representatives of BioCryst, upon
reasonable advance notice and during regular business hours to examine and
inspect to (and where applicable make copies of) (i) the Results and
Developments and any materials relating thereto; (ii) Consultant’s facilities
used to conduct services, (iii) raw study data, (iv) and any other relevant
information necessary to confirm compliance with this Agreement and industry
guidelines. Consultant agrees to take any steps necessary to cure deficiencies
in the defined services at Consultant’s expense.
  7.  
Assistance by Consultant. Consultant agrees to perform, during and after the
term of this Agreement, all acts deemed necessary or desirable by BioCryst to
permit and assist it in evidencing, perfecting, obtaining, maintaining,
defending and enforcing Rights and/or Consultant’s assignment with respect to
the Results and the Developments in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. Consultant hereby irrevocably designates and
appoints BioCryst and its duly authorized officers and agents, as Consultant’s
agents and attorneys-in-fact to act for and on behalf and instead of Consultant,
to execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Consultant. BioCryst will reimburse Consultant for all out-of-pocket expenses
incurred by Consultant in connection with his performance of this Section 7.

 

4



--------------------------------------------------------------------------------



 



8.  
Non-Solicitation. Consultant will not, during the term of this Agreement, or for
one (1) year thereafter, induce or attempt to induce any person who, at the time
of such inducement, is or was, during the prior six (6) month period, an
employee of BioCryst or BioCryst’s subsidiaries, to perform work or services for
any other person or entity other than BioCryst or its subsidiaries.
  9.   Representations and Warranties. Consultant represents and warrants that:
     
a. Non-disclosure of Third-party’s Confidential Information. The performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to the execution of this Agreement, and Consultant has not entered
into, and Consultant agrees not to enter into, any agreement, either written or
oral, that conflicts or might conflict with Consultant’s performance of the
Services and other obligations under this Agreement;
     
b. Debarment. Consultant shall comply with all applicable laws and regulations
related to the performance of the Services; Consultant has not been, and shall
not be debarred by the FDA under 21 USC 335a and/or disqualified under 21 CFR
312.70; Consultant has not and shall not utilize any individual or facility that
has been so disqualified or debarred in the performance of the Services;
Consultant shall immediately notify BioCryst upon its learning of any person or
entity providing services in any capacity in connection with this agreement that
is or becomes so debarred or disqualified or receives notice of an action of or
for disbarment or disqualification.
  10.  
Termination. This Agreement may be terminated by either BioCryst or the
Consultant at any time, for any reason, with or without cause, by giving thirty
(30) days prior written notice to the other party. Upon receipt of notice of
termination, the receiving party shall cease performing services, unless
otherwise notified. Termination of this Agreement under the provision of this
section 10 shall not release either party from any obligation and payment
becoming due prior to the effective date of termination, if such termination is
not caused by the default of either party. In the event of termination of this
Agreement as a result of (i) the expiration of the stated Term of this
Agreement, (ii) early termination by the Consultant, (iii) the Consultant’s
death, or (iv) by BioCryst for Cause, then Consultant shall receive fees accrued
and expenses earned though the effective termination date and shall not be
entitled to fees or expenses subsequent to that date.
     
For purposes of this Agreement, a termination for “Cause” shall mean a
determination by BioCryst that this Agreement should be terminated for any of
the following reasons: (i) the failure or refusal to comply in any material
respect with lawful policies, standards or regulations of BioCryst; (ii) a
violation of a federal or state law or regulation applicable to the business of
BioCryst; (iii) conviction or plea of no contest to a felony under the laws of
the United States or any State; (iv) fraud or misappropriation of property
belonging to BioCryst or its affiliates; (v) a breach in any material respect of
the terms of any confidentiality, invention assignment or proprietary
information agreement with BioCryst or client, or (vi) misconduct or gross
negligence in connection with the Services.

 

5



--------------------------------------------------------------------------------



 



   
If BioCryst terminates this Agreement without Cause prior to end of its Term, or
if during the Term of this Agreement there is a Change of Control (as defined
below) at BioCryst, then all equity awards granted to Consultant, either as an
Employee prior to this Agreement or as a Consultant under this Agreement, prior
to such termination without Cause or Change of Control, as the case may be,
shall vest in full.
     
“Change of Control” shall be defined as (i) a merger or consolidation in which
BioCryst is not the surviving entity, except for a transaction the principal
purpose of which is to change the State of BioCryst’s incorporation; (ii) the
sale, transfer or other disposition of all or substantially all of the assets of
the company in liquidation or dissolution of BioCryst; (iii) any reverse merger
in which BioCryst is the surviving entity but in which securities possessing
more than fifty percent (50%) of the total combined voting power of BioCryst’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such merger; (iv) any
person or related group of persons (other than Biocryst or a person that
directly or indirectly controls, is controlled by, or is under common control
with BioCryst) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty
percent (50%) of the total combined voting power of BioCryst’s outstanding
securities pursuant to a tender or exchange offer made directly to BioCryst’s
stockholders; or (v) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reasons of one or more
contested elections for Board membership, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as board members
during such period by at least two-thirds of the Board members described in
Clause (A) who were still in office at the time such election nomination was
approved by the Board.
  11.  
Independent Contractor. Nothing herein contained shall be deemed to create an
agency, joint venture, partnership or franchise relationship between the parties
hereto. Consultant acknowledges that he/she is an independent contractor, is not
an agent or employee of BioCryst, is not entitled to any BioCryst employment
rights or benefits and is not authorized to act on behalf of BioCryst.
Consultant shall be solely responsible for any and all tax obligations of
Consultant, including but not limited to, all city, state and federal income
taxes, social security tax and other self employment taxes incurred by
Consultant, and BioCryst shall not be responsible for withholding any such taxes
from Consultant’s fee. In addition, Consultant shall not be entitled to any
employee benefits, including without limitation, retirement, profit sharing, or
medical insurance. BioCryst shall not dictate the work hours of Consultant
during the term of this Agreement. Provided that Consultant does not divulge or
use BioCryst’s Proprietary Information, Consultant shall perform the Services on
a non-exclusive basis and shall be free to accept other engagements during the
term of this Agreement. The parties hereby acknowledge and agree that BioCryst
shall have no right to control the manner, means, or method by which Consultant
performs the Services. Rather, BioCryst shall be entitled only to direct
Consultant with respect to the elements of the Services and the results to be
derived by BioCryst, to inform Consultant as to where and by when the Services
shall be performed, and to review and assess the performance of the Services by
Consultant for the limited purposes of assuring that the Services have been
performed and confirming that such results were satisfactory.

 

6



--------------------------------------------------------------------------------



 



12.  
Performance. The Services shall be conducted with due diligence and in full
compliance with the highest professional standards of practice in the industry.
Consultant shall comply with all applicable laws and BioCryst safety rules in
the course of providing the Services. If the Services require a license,
Consultant has obtained that license and the license is in full force and
effect.
  13.  
Publicity. Consultant shall not use the name BioCryst Pharmaceuticals Inc. or
any trademarks of BioCryst in any advertising or promotional materials, without
the express written consent of BioCryst.
  14.  
Survival. Consultant agrees that all obligations under Sections 4-10, and 13-21
of this Agreement shall continue in effect after termination of this Agreement.
  15.  
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be modified to the
minimum extent necessary to comply with applicable law and the intent of the
parties.
  16.  
Governing Law. Consultant agrees that any dispute in the meaning, effect or
validity of this Agreement shall be resolved in accordance with the laws of the
State of Alabama without regard to the conflict of laws provisions thereof, and
Consultant submits to the exclusive jurisdiction and venue of the federal and
state courts located in Jefferson County, Alabama.
  17.  
Binding Nature; Assignment. This Agreement shall be binding upon Consultant, and
inure to the benefit of the parties hereto and their respective heirs,
successors, assigns, and personal representatives; provided, however, that
Consultant shall not have that right to assign, subcontract or otherwise
transfer any of its obligations or rights under this Agreement without first
obtaining the written consent of BioCryst.
  18.  
Entire Agreement. This Agreement together with all Exhibits hereto contains the
entire understanding of the parties regarding its subject matter and supersedes
all prior negotiations, understandings and agreements between the parties,
whether oral or in writing, with respect to the subject matter hereof, and can
only be modified by a subsequent written agreement executed by the Chief
Executive Officer of BioCryst.
  19.  
Notices. All notices hereunder shall be in writing and shall be delivered in
person or by registered or certified mail, return receipt requested, or sent by
a nationally recognized overnight delivery service or by confirmed facsimile to
the applicable party at its address set forth below (or at such different
address as may be designated by such party by written notice to the other
party). All notices by mail shall be deemed effective upon receipt. Notices sent
by confirmed facsimile shall be deemed effective upon sending if followed by a
courtesy copy sent by overnight delivery within one day of the facsimile.

 

7



--------------------------------------------------------------------------------



 



                      To BioCryst:   To Consultant:
 
               
 
     
BioCryst Pharmaceuticals, Inc.
2190 Parkway Lake Drive
Birmingham, Alabama 35244
Telephone: 205-444-4600
Facsimile: 205-444-4640
Attn: Alane Barnes, General Counsel
      J. Claude Bennett, M.D.
2920 Redmont Circle, #400E
Birmingham, Al 35205
205-323-0061

20.  
Headings. The section headings in this Agreement are for purposes of reference
only.
  21.  
Facsimile and Counterparts. This Agreement may be executed via facsimile and in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.

CONSULTANT HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS AND ACCEPTS THE
OBLIGATIONS WHICH IT IMPOSES UPON CONSULTANT WITHOUT RESERVATION. NO PROMISES OR
REPRESENTATIONS HAVE BEEN MADE TO CONSULTANT TO INDUCE CONSULTANT TO SIGN THIS
AGREEMENT. CONSULTANT SIGNS THIS AGREEMENT VOLUNTARILY AND FREELY.

                      Dr. J. Claude Bennett       BioCryst Pharmaceuticals, Inc.
 
                   
Signature:
  /s/ J. Claude Bennett       Signature:   /s/ Jon P. Stonehouse    
 
                   
Name:
  J. Claude Bennett       Name:   Jon P. Stonehouse    
Title:
  COO       Title:   President CEO    

 

8



--------------------------------------------------------------------------------



 



EXHIBIT A
SCOPE OF WORK
Consultant shall serve as advisor to the Vice President of Drug Discovery on the
advancement of Biocryst’s preclinical programs and as advisor to the VP
Strategic Planning & Commercialization. In addition, Consultant shall attend via
teleconference or in person the following meetings (at least one of each per
month). Consultant’s time shall average 2 days per month during the term of this
agreement.
In connection with this Scope of Work, Consultant will be paid a consulting fee
of Three Thousand Dollars ($3000) per month beginning on the Effective Date of
the Agreement plus expenses as described in the Agreement. Consultant agrees to
provide BioCryst with a Form W9 and acknowledges that he is solely responsible
for payment of all taxes on his consulting fee, including workers’ compensation
coverage.

 

9